AMENDMENT TO MANAGEMENT STOCKHOLDER’S AGREEMENTS (THIS “AMENDMENT”)  

This Amendment is effective as of November 18, 2009.

WHEREAS, Dollar General Corporation a Tennessee Corporation (the “Company”), and
Buck Holdings, L.P., a Delaware limited partnership (“Parent”) have previously
entered into a number of Management Stockholder’s Agreements (all such
agreements collectively, the “Management Stockholders Agreements”) with certain
individuals who are key employees of the Company or one of its subsidiaries (the
“Management Stockholders”);  

WHEREAS, Section 16 of the Management Stockholders Agreements provides that the
Management Stockholders Agreements may be amended by the Company, subject to the
conditions specified therein, at any time upon notice to the Management
Stockholders thereof;  

WHEREAS, the Company and Parent desire to amend the Management Stockholders
Agreements for the benefit of the Management Stockholders as provided herein;  

NOW, THEREFORE, in consideration of the mutual agreements specified in this
Amendment, the parties hereto hereby agree as follows:  

1.  Amendment to Management Stockholders Agreements.  The first sentence of
Section 2(a) of the Managements Stockholders Agreements is hereby amended and
restated in its entirety to read as follows:  

“The Management Stockholder agrees and acknowledges that he will not, directly
or indirectly, offer, transfer, sell, assign, pledge, hypothecate or otherwise
dispose of (any of the foregoing acts being referred to herein as a “transfer”)
any shares of Purchased Stock and, at the time of exercise, Common Stock
issuable upon exercise of Options (“Option Stock”; together with all Purchased
Stock and any other Common Stock otherwise acquired and/or held by the
Management Stockholder Entities as of or after the date hereof, “Stock”;
provided that the term “Stock” shall not include any shares of Common Stock
purchased on or after the date of consummation of a Qualified Public Offering
(i) in the open market, (ii) through a directed share program or (iii) through a
direct stock purchase plan for the benefit of the Company’s employees and/or the
public that is administered by a third party administrator), except as provided
in this Section 2(a) below and Section 3 hereof.”

2.  Governing Law.  The laws of the State of Tennessee applicable to contracts
executed and to be performed entirely in such state shall govern the
interpretation, validity and performance of the terms of this Agreement.  

3.  Counterparts.  This Amendment may be executed in counterparts, and by
different parties on separate counterparts, each of which shall be deemed an
original, but all such counterparts shall together constitute one and the same
instrument.  

--------------------------------------------------------------------------------



4.  No Other Amendments.  Except to the extent expressly amended by this
Amendment, all terms of the Management Stockholders Agreements shall remain in
full force and effect without amendment, change or modification.  

[Signatures on the following page]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the following has executed this Amendment as of the
date first set forth above.  




 

DOLLAR GENERAL CORPORATION

 

 

 

By:

/s/ Susan S. Lanigan

 

Name: Susan S. Lanigan

 

Title: Executive Vice President & General Counsel










 

BUCK HOLDINGS, L.P.

 

 

 

By: Buck Holdings, LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Raj Agrawal

 

Name: Raj Agrawal

 

Title: Manager and Vice President









